NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 22-2109
                                          __________

                                      DAVID Q. WEBB,
                                                 Appellant

                                               v.

  CITY OF WILMINGTON, Government; NEW CASTLE COUNTY, Government;
  MICHAEL S. PURZYCKI, Mayor; ROBERT M. GOFF, City Solicitor; J. BRETT
 TAYLOR, Director of Finance; MATTHEW MEYER, County Executive; WILSON
DAVIS, County Attorney; CIRO POPPITI, Register of Wills; VIRGINIA O. GOKOOL,
Chief Deputy; ESTATE OF JOHN L. WEBB; ESTATE OF MARY E. WEBB; COLIN
AVERY WEBB; STEVEN LOMOTTE WEBB; JOANN PAMELA WEBB-JACKSON;
   ESTATE OF RICHARD GARY WEBB; KEITH BRYAN WEBB; TERRENCE
   AVERY WEBB; ATTORNEY TIFFANY QUELL, Friedman/Roeberg, Moore,
                               Friedman, P.A.
                    __________________________________

                       On Appeal from the United States District Court
                                  for the District of Delaware
                           (D.C. Civil Action No. 1-21-cv-01824)
                       District Judge: Honorable Gregory B. Williams
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     August 8, 2022
                Before: RESTREPO, PHIPPS and RENDELL, Circuit Judges

                              (Opinion filed: September 28, 2022)
                                         ___________

                                           OPINION*

*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
                                        ___________

PER CURIAM

       David Webb appeals pro se from an order of the United States District Court for

the District of Delaware dismissing his complaint with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). For the following reasons, we will affirm.

                                               I.

       Since 2010, Webb has been involved in litigation concerning the estate of his

father, who died intestate. Initially, Webb was excluded as “next-of-kin” in the petition

to initiate the probate process, and his half-siblings disputed that the decedent was

Webb’s biological father. After the Delaware Court of Chancery concluded that Webb

was presumptively an heir of the decedent, the probate proceedings resumed, and Webb

filed numerous petitions and interlocutory appeals in state court, as well as a pro se

complaint in the District Court. See Webb v. Poppiti, No. 13-1321-RGA, 2013 WL

5701051 (D. Del. 2013). The outcome, if any, of the probate proceedings is unclear.

       In 2021, Webb filed another pro se complaint in the District Court, alleging that

numerous city and county governments and officials discriminated against him on the

basis of race, color, and national origin in facilitating the Sheriff’s Sale of a piece of real

property belonging to his father’s estate. He further alleged that his half-siblings, their

attorney, and the Register of Wills committed fraud on the court during the probate


constitute binding precedent.
                                               2
proceedings and failed to ensure that the estate was timely probated. The complaint

seeks money damages for these alleged wrongs. Upon screening the complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B), the District Court dismissed the complaint sua sponte for

failure to state a claim, concluding that Webb’s claims were barred by the Rooker-

Feldman doctrine and, alternatively, were insufficiently pleaded. Webb timely appealed.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the sua sponte dismissal of a complaint under § 1915(e)(2). See

Dooley v. Wetzel, 957 F.3d 366, 373 (3d Cir. 2020); see also Turner v. Crawford Square

Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006) (exercising de novo review over

district court’s invocation of the Rooker-Feldman doctrine). We construe Appellants’ pro

se filings liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

                                            III.

       Although we disagree with the District Court’s conclusion that it lacked subject

matter jurisdiction over Webb’s claims, we agree with its dismissal of the complaint. The

Rooker-Feldman doctrine precludes federal court review of “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). This narrow doctrine is limited to claims where the complained-of injury stems

                                             3
directly from a state court proceeding. See Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 167 (3d Cir. 2010). To the extent that Webb seeks

monetary damages based on the allegedly illegal Sheriff’s Sale, Rooker-Feldman does

not deprive the District Court of jurisdiction because both the complaint and the state

court docket indicate that Webb was not a party to that action. See Lance v. Dennis, 546

U.S. 459, 464-65 (2006). Webb’s remaining claims alleging fraud on the court and

failure to timely resolve the probate process relate to and seek damages from harm caused

by defendants during litigation, not any state court judgment, and dismissal for lack of

jurisdiction was accordingly inappropriate. See Great W. Mining, 615 F.3d at 167.

       Nevertheless, Webb has failed to allege facts sufficient to state claims upon which

relief can be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically,

Webb’s allegations related to his 42 U.S.C. § 1983 claims are conclusory and contain no

facts from which it can be inferred that defendants intentionally discriminated against

him in violation of Title VI. See Pace Resources, Inc. v. Shrewsbury Township., 808

F.3d 1023, 1035 (3d Cir. 1987). The same is true for Webb’s claims that the Sheriff’s

Sale violated his First, Fourth, and Fourteenth Amendment rights. Webb has also failed

to sufficiently state his claims of fraud on the court inasmuch as he has not alleged facts

sufficient “to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); see Herring v. United States, 424 F.3d 384, 390 (3d

Cir. 2005) (holding that the “demanding standard” for alleging a fraud upon the court

                                              4
claim requires “(1) an intentional fraud; (2) by an officer of the court; (3) which is

directed at the court itself; and (4) in fact deceives the court”). Additionally, Webb has

invoked no federally cognizable cause of action based on the timeliness of the resolution

of the decedent’s probate proceedings. Further, Webb has already brought that claim

against defendants Popitti and Gokool, see Webb v. Poppiti, 2013 WL 5701051, at *2,

and it is accordingly barred, as to those defendants, by issue preclusion. See Bailey v.

City of Wilmington, 766 A.2d 477, 481 (Del. 2001).

       Given the complaint’s deficiencies, we conclude that the District Court did not

abuse its discretion is dismissing the complaint with prejudice. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Accordingly, we will affirm the order of

the District Court.




                                              5